United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                 _______________

                                 Nos. 97-2296/3397
                                 _______________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeals from the United States
                                         * District Court for the
$281,000, in U.S. Currency,              * Eastern District of Missouri.
                                         *
             Defendant,                  *      [UNPUBLISHED]
                                         *
William Yancey Jones,                    *
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: May 7, 1998
                                Filed: May 12, 1998
                                    ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       William Yancey Jones appeals the district court’s1 grant of summary judgment
in favor of the United States on its claim seeking forfeiture of $281,130 in currency



      1
       The HONORABLE DONALD J. STOHR, United States District Judge for the
Eastern District of Missouri.
under 21 U.S.C. § 881. Jones argues that the government’s claim is barred by res
judicata because the currency was not included in the properties forfeited in Jones’s
prior criminal proceedings. Even assuming res judicata principles may apply between
civil and criminal forfeiture proceedings, cf. United States v. Maull, 855 F.2d 514, 516-
17 (8th Cir. 1988), Jones’s contention fails because the currency here at issue was not
before the court and adjudicated in the prior criminal proceedings. We also reject
Jones&s remaining jurisdiction, double jeopardy, and estoppel arguments as without
merit. Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-